DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on April 6, 2021 has been entered.

Status of Claims
	Claims 1, 22, 26, and 45-47 are currently pending and under examination on the merits in the instant case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The instant claims require that the chimeric oligonucleotide of 15-30 bases “consists of a deoxynucleotide region flanked on both the 5’ and 3’ ends with one or more 2’-O-modified sugar moieties” and the chimeric oligonucleotide also “comprises at least one 2’-O-methoxyethyl sugar moiety, at least one phosphorothioate internucleoside linkage, and at least one 5-methylcytosine.” 
Since the claims simultaneously recite the close-ended structural limitation consisting of DNAs and at least one 2’-O-modified sugar moiety and the open-ended structural limitation comprising at least one 2’-O-MOE sugar moiety, at least one phosphorothioate, and at least one 5-methylcytosine, the claims therefore recite conflicting limitations regarding the elements that constitute the chimeric oligonucleotide, thereby rendering the structural limitations of the chimeric oligonucleotide indefinite. 
In addition, it is unclear whether the “one or more 2’-O-modified sugar moieties” and “at least one 2’-O-methoxyethyl sugar moiety” are separate and distinct from each other, or whether the close-ended limitation regarding “one or more 2’-O-modified sugar moieties” is limited to the 2’-O-methoxyethyl sugar recited in the open-ended limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 45 recites that the oligonucleotide complementary to at least an 8 consecutive portion of SEQ ID NO:6 inhibits the expression of GHR “from 15% to 45%.” 
In the remarks filed on April 6, 2021, applicant points out paragraph 0152 of the published application, which is copied below, wherein underlining has been added for emphasis:

    PNG
    media_image1.png
    90
    394
    media_image1.png
    Greyscale

As shown above, paragraph 0152 at best describes that a generic oligonucleotide hybridizing to GHR inhibits the expression of GHR “by at least” 15%, 16%, 17%,..., or 45%, thereby enumerating the minimum % of GHR expression inhibition provided by the generic, GHR-targeted oligonucleotide. There is no disclosure for the instantly claimed range of “from 15% to 45%”, nor is there a description that the claimed oligonucleotide that is complementary to at least an 8-mer of SEQ ID NO:6 inhibits GHR expression “from 15% to 45%.” In fact, the instant specification expressly discloses that an oligonucleotide complementary to at least an 8-outside the claimed range of “from 15% to 45%.” 
Accordingly, claim 45 introduces new matter that is not adequately described by the specification as originally filed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22, 26, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Giustina et al. (Pituitary, 2011, 14:125-133, of record) in view of Tachas et al. (US 2004/0253723 A1, of record).
Giustina teaches “Co-administration of somatostatin receptor ligands (SRLs) and pegvisomant”, which is “a GH receptor antagonist”, can treat acromegaly patients “after failure of SRL therapy.” See page 129. 
Giustina does not teach a GHR-targeting antisense oligonucleotide as the “GH receptor antagonist” co-administered with an SRL to acromegaly patients “after failure of SRL therapy.”
Tachas teaches that a gapmer antisense oligonucleotide targeted to a nucleic acid encoding growth hormone receptor (GHR) inhibits GHR mRNA expression, wherein SEQ ID 
Tachas teaches that reduction/inhibition of GHR expression as well as serum IGF-I levels is relevant to the treatment of acromegaly, which is “caused by and/or associated with elevated growth hormone levels and/or elevated IGF-I levels in plasma and/or tissues”, wherein the “goal of current treatment” is to “normalize production of IGF-I” and that “reduction of serum IGF-I is used to monitor [acromegaly] treatment success.” See paragraphs 0002-0003 and 0015-0017. 
Tachas demonstrates that the GHR-targeting antisense oligonucleotide has a function of antagonizing the binding activity between GHR and GH as evidenced by Table 5 copied below:

    PNG
    media_image2.png
    257
    477
    media_image2.png
    Greyscale

Tachas demonstrates that the GHR-targeting antisense oligonucleotide can provide a significantly greater level of serum IGF-1 reduction compared to Octreotide. See Table 4 copied below:

    PNG
    media_image3.png
    300
    483
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Giutina’s combination method of co-administering an SRL and pegvisomant “after failure of SRL therapy” by replacing pegvisomant with Tachas’ GHR-targeting gapmer antisense oligonucleotide of ISIS 227452, which is 100% identical to SEQ ID NO:6 as well as the modification pattern recited in claim 31 in the instant case. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Tachas’ GHR-targeting gapmer also has the function of not only antagonizing GHR activity as evidenced by the inhibited binding activity between GH and GHR (see Table 5) but also reducing serum IGF-I levels significantly better than octreotide (see Table 4), wherein reduction or normalization of serum IGF-I levels is the “goal” of acromegaly treatment as well as the indicator of acromegaly “treatment success.” Given the GHR antagonizing function as well as the serum IGF-I reduction function of the GHR-targeting gapmer, one of ordinary skill in the art would have reasonably deemed that Tachas’ GHR-targeting gapmer can provide same or similar functions as Giutina’s GHR antagonist, pegvisomant, that is co-administered with an SRL to an acromegaly patient “after failure of SRL therapy.”
Since Tachas’ GHR-targeting gapmer ISIS 227452 effectively reduces human GHR mRNA expression by 79% (see Table 1), which is significantly higher than “by at least 30%” claimed in the instant case, one of ordinary skill in the art would have reasonably pursued ISIS 227452 as a GHR antagonist that replaces Giutina’s GHR antagonist in the combination method “after failure of SRL therapy”, especially in view of Tachas’ teaching that ISIS 227452 can be “used together” with octreotide for combination therapy.
prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on April 6, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because the claimed somatostatin agonist “could reasonably be expected to interact with” the chimeric oligonucleotide “to form complexes in vivo” by pointing out the Kindrachuk (2009), who allegedly teaches that “peptide-oligonucleotide complexes are stable in vivo”. Applicant thus argues that one of ordinary skill in the art would recognize “the potential or even likelihood” for the complex formation between the claimed oligonucleotide and octreotide therefore would expect the significantly altered pharmacokinetics and pharmacodynamics of the agents. In response, it is noted Kindrachuk performed “incubating CpG ODN 10101 with peptide HH2 in a final volume of 50 l of 10 mM Tris-HCL, 270 mM Sorbitol (pH 7.4).” (emphasis added). See page 4663. As such, the naked 21-mer CpG oligonucleotide was purposefully incubated in the same solution with the naked 12-amino acid peptide HH2 comprising four cationic amino acids (L and R). By contrast, there is no limitation in the instant claims that the somatostatin agonist (e.g., octreotide) in a naked form should be incubated in the same solution with the GHR-targeting oligonucleotide in a naked form. Further, octreotide, an 8-amino acid peptide comprising only one cationic amino acid (L), is not the same as the HH2 peptide comprising four cationic amino acids. Furthermore, each of octreotide and Tachas’ ISIS 227452 is in a pharmaceutically acceptable formulation for in vivo administration, wherein the oligonucleotide is taught to be encapsulated within or complexed to lipids, liposomes, or the like for in vivo administration formulation (see paragraphs 0130-0131 of Tachas). As such, there is no scientific reason for one of ordinary skill in the art to expect that a complex of octreotide and ISIS 227452 thus each of the therapeutic agent would not provide its in vivo administration when each agent is in its own pharmaceutical formulation, especially when ISIS 227452 is already complexed to or encapsulated within a delivery molecule. In addition, Kindrachuk (2009) does not whatsoever teach or suggest that CpG ODN 10101 and peptide HH2 co-administered in a combination method without pre-incubation would form a bound complex in vivo. Again, there is no limitation in the instant claims that the chimeric oligonucleotide in a naked form is pre-incubated with octreotide in the same solution prior to administration. Hence, there is no scientific reason for one of ordinary skill in the art to expect that the chimeric oligonucleotide and octreotide would form a complex in vivo, even if all eight amino acid residues of octreotide are cationic amino acid residues. In addition, peptide HH2 and octreotide are not the same thus, Kindrachuk (2009) fails to provide objective evidence that octreotide was expected to form a complex with ISIS 227452 with or without pre-incubation in the same solution. 
Applicant argues that one of ordinary skill in the art would expect eliminating surface expression of GHR in vivo by antisense would be “far more difficult” compared to a GHR antagonist, because antisense must go through several intracellular steps and because octreotide “interferes with” at least one of the steps. In response, it is noted that applicant’s speculations and conjectures without any objective, factual evidence that octreotide interferes with the function of ISIS 227452 targeting GHR have no merits. Similarly, applicant’s hypothesis that it is “far more difficult” to provide therapeutic effects by ISIS 227452 in comparison to a GHR antagonist is not supported by any objective, factual evidence. In addition, it is noted that elimination of surface expression of GHR is not required or claimed in the instant case. Applicant’s attention is directed to the fact that Tachas expressly taught that octreotide is one of non-antisense drugs that can be “used together” with the disclosed antisense. See paragraph 0134. Hence, applicant’s arguments are irrelevant/unpersuasive. 
not administered in combination with ATL1103 at least five days a week as evidenced by the fact that octreotide was administered twice daily, whereas ATL1103 was administered twice weekly. Further, the use of normal female mice used in Example 2 does not represent the specific acromegaly patient population, “a subject with levels of insulin-like growth factor (IGF-I) above normal despite somatostatin agonist therapy”, claimed in the instant case. Furthermore, the instant claims do not claim any specific doses for each of the antisense oligonucleotide, Octrotide, Lanreotide, Pasireotide, and Octreolin. Even if specific doses for each agent were recited in the instant claims, testing and identifying therapeutically effective and safe doses of therapeutic agents in clinical trials is deemed routine/obvious in the relevant art.
	“[C]onducting clinical trials to test for an optimal dose for a drug ‘is generally a routine process[‘].” Eli Lilly and Co. v. Teva Pharmaceuticals USA, Inc., 619 F.3d 1329, 1342 (Fed. Cir. 2010). 
In addition, the allegedly “surprising” doses pertain to only specific dosing regimen for only ATL1103 and octreotide, not any other oligonucleotides encompassed by the genus claims or the remaining three somatostatin analogs recited in the claims. As such, even if the basic, routine experimental example using normal female mice in Example 2 of the instant application should rise to the level of showing unexpected, surprising results as alleged by applicant, the specific doses and dosing regimen for ATL1103 (twice weekly at 25 mg/kg) and octreotide (twice daily at 1.25 mg/kg) are not commensurate in scope with the rejected claims. Note that In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
	In view of the foregoing, applicant’s arguments are not found persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 22, 26, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,299,039 B2 in view of Giustina et al. (Pituitary, 2011, 14:125-133, of record) in view of Tachas et al. (US 2004/0253723 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘039 patent claims, which are drawn to a method of reducing plasma level of IGF-I in “an animal in need of a reduction” of plasma level of IGF-I comprising administering an antisense oligonucleotide that is 100% identical to SEQ ID NO:6 claimed in the instant case. It would have been obvious for one of ordinary skill in the art to determine the “animal in need of a reduction” of IGF-I levels as a subject who failed to respond to somatostatin receptor ligand (SRL) therapy in view of Giustina, and furthermore, it would also have been obvious to provide the combination therapy of co-administering the antisense oligonucleotide of the ‘039 patent claims and an SRL in view of the combined teachings of Giustina and Tachas as explained in the §103 rejection above, which is fully incorporated by reference herein. 

Claims 1, 22, 26, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,623,836 B2 in view of Giustina et Pituitary, 2011, 14:125-133, of record) in view of Tachas et al. (US 2004/0253723 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘836 patent claims, which are drawn to a method of reducing GHR expression in “an animal in need of a reduction” comprising administering an antisense oligonucleotide that is 100% identical to SEQ ID NO:6 claimed in the instant case. It would have been obvious for one of ordinary skill in the art to determine the “animal in need of a reduction” of GHR expression as a subject who failed to respond to somatostatin receptor ligand (SRL) therapy in view of Giustina, and furthermore, it would also have been obvious to provide the combination therapy of co-administering the antisense oligonucleotide of the ‘836 patent claims and an SRL in view of the combined teachings of Giustina and Tachas as explained in the §103 rejection above, which is fully incorporated by reference herein. 

Claims 1, 22, 26, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,371,530 B2 in view of Giustina et al. (Pituitary, 2011, 14:125-133, of record) in view of Tachas et al. (US 2004/0253723 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘530 patent claims, which are drawn to a method comprising administering an antisense oligonucleotide targeted to human GHR to a human subject indeed of reducing serum level of GHBP. It would have been obvious for one of ordinary skill in the art to determine the human subject claimed in the ‘530 patent claims as a subject who failed to respond to somatostatin receptor ligand (SRL) therapy in view of Giustina, and furthermore, it would also have been obvious to provide the combination . 

Claims 1, 22, 26, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-21 of U.S. Patent No. 9,717,778 B2 in view of Giustina et al. (Pituitary, 2011, 14:125-133, of record) in view of Tachas et al. (US 2004/0253723 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘778 patent claims, which are drawn a combination method of treating “acromegaly” patient “in need thereof” comprising administering SEQ ID NO:6. One of ordinary skill in the art would have reasonably deemed that the acromegaly patient “in need” of reducing IGF-I levels by the combination method claimed in the ‘778 patent claims as encompassing an acromegaly patient who failed to respond to somatostatin receptor ligand (SRL) therapy in view of Giustina. As such, for treating an acromegaly patient who failed to respond to SRL therapy, one of ordinary skill in the art would have been motivated to modify the ‘778 patent claims by co-administer SEQ ID NO:6 with an SRL in view of the combined teachings of Giustina and Tachas as explained in the §103 rejection above, which is fully incorporated by reference herein. 

Claims 1, 22, 26, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-21 of U.S. Patent No. 9,821,034 B2 in view of Giustina et al. (Pituitary, 2011, 14:125-133, of record) in view of Tachas et al. (US 2004/0253723 A1, of record).
. 

Claims 1, 22, 26, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,988,635 B2 in view of Giustina et al. (Pituitary, 2011, 14:125-133, of record) in view of Tachas et al. (US 2004/0253723 A1, of record).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘635 patent claims, which are drawn to a method comprising administering an antisense oligonucleotide targeted to human GHR to a human subject indeed of reducing serum level of GHBP. It would have been obvious for one of ordinary skill in the art to determine the human subject claimed in the ‘635 patent claims as a subject who failed to respond to somatostatin receptor ligand (SRL) therapy in view of Giustina, and furthermore, it would also have been obvious to provide the combination therapy of co-administering the antisense oligonucleotide of the ‘635 patent claims and an SRL 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.